DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicants argue on page 7 that Chen does not teach disclose a system or method, in particular the predetermined reference not being modified, as recited in claim 1 and 9.  However the examiner respectfully disagrees.  The examiner would like to point out the particular limitation is recited in the alternative, and Chen discloses utilizing a predetermined initial reference specification, i.e. the flutter test, Col. 4 lines 52-53.
More specifically, Chen discloses in in Fig. 1, a MIMO controller 500.  The controller 500 creates a small impulse signal to send to a shaker.  This signal is considered by the examiner as a predetermined initial reference specification sent by the MIMO controller in Fig. 1 to the shaker.  The signal is below a full test level, as Col. 4 lines 52-53, the the signal only actuates one shaker to determine subsequent test force inputs, Col. 4 lines 54-65, for a full test.  The small flutter test signal utilizes sweep signals to apply to a shaker, then sensed signals by the sensors, are used to create a model for a full test.  Additional, Chen discloses post flight tests occurring for resolving any discrepancies, thereby improving the overall pre-flight flutter test. Therefore, the feedback system of Fig. 4 allows for a flutter test to occur, where only one shaker is actuated.  The system of Fig. 4 then collects the data to create a full force test subsequent the flutter test.  
 Chen therefore teaches running a vibration pre-test using MIMO control below a full test level utilizing a predetermined initial reference specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (8,393,206).

	With respect to claim 1, Chen teaches in Fig. 4 a vibration testing system comprising: at least two separately controllable groups of vibration transducers (103) and at least two control sensor transducers (102a-c); a controller (300) coupled to the at least two separately controllable groups of vibration transducers (103) and at least two control sensor transducers (102a-c), wherein the controller (300) is configured to run a vibration pre-test using MIMO control (via 
	The method of claim 9 is performed during the operation of the rejected claim 1.

With respect to claim 2, Chen teaches wherein the controller (300) is configured to run the vibration pre-test (i.e. the flutter test) utilizing the previously modified initial reference specification (i.e. the specification derived from the flutter test and modified by the force generation software to be used for the model estimation, Col. 3 lines 21-40), wherein the previously modified initial reference specification (i.e. the estimation model) is obtained (via the sensors 102a-c) by manually modifying (by the system based on measured forces) the predetermined initial reference specification (i.e. model) in order to create the modified reference specification (i.e. the modified model using measured forces) based on actual system performance (i.e. the data collected during the flutter test) during the vibration pre-test at substantially below a full test level (i.e. the small impulses), and wherein the controller (300) is further configured to run a vibration test (i.e. a full test after the flutter test) using the modified reference specification (i.e. modified model based on the measured forces collected during the flutter test) that requires less required system drive power than running a vibration test using the modified reference specification obtained using an unmodified predetermined initial reference 

With respect to claims 3 and 10, Chen teaches wherein the controller (300) wherein the controller (300) is further configured to run a vibration test (i.e. a real-time unsteady force test) using the modified reference specification (i.e. modified model) that requires less system drive power than running a vibration test using an unmodified reference specification (Note: the claimed “a vibration test” is not a limitation that further defines the system itself, as the test is not performed by the system; however, by running the disclosed tests in Chen using the modified model, a more accurate test is performed, thereby achieving the intended result limitation of requiring less drive power that a test being performed without a modified reference), as a function of the predetermined initial reference specification (10) in use, given the same testing facility and test conditions (as the test device is tested within the same system as where the flutter data is collected and using conditions that mimic flight data used to derive the model and modify model).

With respect to claims 4 and 11, Chen teaches wherein the controller (300) wherein utilizing the modified reference specification (as modified by data collected during and throughout the real-time testing) enables closer correspondence to the predetermined initial reference specification (10) with less required system drive power (as less corrections are 

With respect to claims 8 and 14, Chen teaches wherein the controller (300) wherein the at least two separately controllable groups of vibration transducers are shakers (Col. 4 lines 46-50) and the at least two control sensor transducers are accelerometers (Col. 4 lines 37-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (8,393,209) in view of Underwood (2012/0200580).

With respect to claims 7 and 13, Chen teaches all that is claimed in the above rejection of claims 1 and 9, but remains silent regarding the at least two separately controllable groups of 
Underwood teaches a similar system having separately said controllable groups of vibration transducers being acoustic transducers and the at least two control sensor transducers (T1-T3) being control microphones (C1-C4).
Because both Chen and Underwood teach vibration testing system, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the sensors and transduces of Chen with those taught by Underwood to achieve the predictable results of testing a device using a MIMO controller.

Allowable Subject Matter
Claims 5, 6 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5, 6 and 12, the prior art does not teach or render obvious the claimed combination, in particular utilizing the predetermined initial reference specification or previously modified initial reference specification, wherein the predetermined initial reference specification or previously modified initial reference specification is expressed as a reference spectral density matrix [Grr(f)], measuring control location responses during operation under the vibration pre- test using MIMO control at substantially below a full test level utilizing the predetermined initial reference specification or the previously modified initial reference specification, wherein the control location responses are represented by a control response spectral density matrix [Grr(f)], and creating the modified reference specification expressed as a modified spectral density matrix [Gmo_rr(f)], wherein the diagonal elements of the modified 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart (6,876,957) which discloses adjusting forces for a vibration test.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853